Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, and 18-22 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke (U. S. Patent Publication 2022/0172696) and Zieak, Using Old Drum Cymbals in the Rain, NPL cited by the applicant on the IDS dated 5/9/2022.
(1) Regarding claim 1, Cooke teaches an outdoor musical instrument, the outdoor musical instrument comprising: 
a weather-resistant support post Items 201, 202 or 203 having a top end and a bottom end, the bottom end being configured for mounting to an outdoor surface 204; 
(a metal item for hitting 101)
a mallet 4 attached by a cable 7; 
wherein the metal (item) is mounted to the top of the support post (as shown in figure 2), and the bottom surface of the metal item is separated from the top end of the support post by a non-metal isolator 11; 
the outdoor musical instrument being configured to produce a note that sustains for at least five seconds when the top surface of the metal dish is struck by a mallet, the instrument by Cooke is considered capable of making a note that sustains five seconds.
(2) Cooke does not teach the item for hitting is a metal dish having a top surface and a bottom surface, the metal dish having a continuous curve downward from a central region to a lower circumferential edge. 
(3) Zieak teaches the item for hitting is a metal dish having a top surface and a bottom surface, the metal dish having a continuous curve downward from a central region to a lower circumferential edge.  The cymbal is set up for use outdoors and is described to be mounted on a support post outdoors. 
(4) The outdoor musical instrument by Cooke may be modified in view of Zieak wherein the item for hitting is a metal dish having a top surface and a bottom surface, the metal dish having a continuous curve downward from a central region to a lower circumferential edge.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide a different sounding outdoor instrument, in the form of a metal dish having a top surface and a bottom surface, the metal dish having a continuous curve downward from a central region to a lower circumferential edge, for providing a different sound. 
Regarding claim 2, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 1, the limitation wherein the metal dish is configured to replicate the cap of a mushroom and the support post is configured to replicate the stem of the mushroom, would be obvious as a matter of obvious design choice.  
Regarding claim 3, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 1, the limitation wherein the top surface of the metal dish comprises a plurality of dots etched therein, would be obvious as a matter of ordinary design choice.
(1) Regarding claim 4, the combination of Cooke and Zieak discloses the outdoor musical instrument of claim 1. 
(2) The combination of Cooke and Zieak does not teach the limitation wherein the metal dish comprises an anodized aluminum alloy.
(3) The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Anodized aluminum is a known suitable material for an item that can be struck to make a percussive sound.  
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be modified wherein the metal dish comprises an anodized aluminum alloy.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the selection of materials is obvious on the basis of the suitability of the material for the intended choice, per the holdings of the court.
(1) Regarding claim 5, the combination of of Cooke and Zieak teach the outdoor musical instrument of claim 1. 
(2) The combination of Cooke and Zieak do not teach the limitation wherein the isolator is made of a natural or synthetic rubber.
(3) The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  A natural or synthetic rubber is a known suitable material for an isolator.
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be modified wherein the metal dish comprises an anodized aluminum alloy.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the selection of materials is obvious on the basis of the suitability of the material for the intended choice, per the holdings of the court.
(1) Regarding claim 6, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 1.
(2) The combination of Cooke and Zieak does not teach the limitation wherein the isolator has a thickness of at least 0.5 inches, optionally at least 0.75 inches, optionally at least 1 inch. 
(3) The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
(4) The combination of Cooke and Zieak may be modified wherein the isolator has a thickness of at least 0.5 inches, optionally at least 0.75 inches, optionally at least 1 inch.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that discovering the optimum or workable ranges involves only routine skill in the art.
(1) Regarding claim 9, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 1. 
(2) The combination of Cooke and Zieak does not teach the limitation wherein the metal dish has a radius of curvature between about 10 inches and about 50 inches.
(3) Zieak teaches a metal dish that has some appreciable radius of curvature, where it is obvious that the musical dish can have a common radius of curvature with any known radius of curvature.  The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The claimed range is appreciably the full usable range of the metal dish radius of curvature for a cymbal like instrument.
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be further specified wherein the metal dish has a radius of curvature between about 10 inches and about 50 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill in the art is considered by the courts to discover the range of the radius of curvature for a metal for an outdoor musical instrument, in view of the holdings of the courts.
(1) Regarding claim 10, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 1.  
(2) The combination of Cooke and Zieak does not teach the limitation wherein the metal dish has a diameter between 18 inches and 30 inches.
(3) Zieak teaches a metal dish that has some appreciable diameter, where it is obvious that the dish can have a common diameter with any known musical dish.  The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The claimed range is appreciably the full usable range of the metal dish diameter for a cymbal like instrument.
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be further specified wherein the metal dish has a diameter between 18 inches and 30 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill in the art is considered by the courts to discover the optimum range of the diameter for a metal dish for an outdoor musical instrument, in view of the holdings of the courts.
(1) Regarding claim 11, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 10. 
(2) The combination of Cooke and Zieak does not teach the limitation wherein the metal dish has a height between 2 inches and 5 inches.
(3) Zieak teaches a metal dish that has some appreciable height, where it is obvious that the dish can have a common diameter with any known musical dish.  The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The claimed range is appreciably the full usable range of the metal dish height for a cymbal like instrument.
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be further specified wherein the metal dish has a height between 2 inches and 5 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill in the art is considered by the courts to discover the optimum range of the height for a metal dish for an outdoor musical instrument, in view of the holdings of the courts.
(1) Regarding claim 12, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 11. 
(2) The combination of Cooke and Zieak does not teach the limitation wherein the metal dish has a thickness between 1/16 inch and 1/2 inch.
(3) Zieak teaches a metal dish that has some appreciable thickness, where it is obvious that the dish can have a common thickness with any known musical dish.  The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The claimed range is appreciably the full usable range of the metal dish thickness for a cymbal like instrument.
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be further specified wherein the metal dish has a thickness between 1/16 inch and 1/2 inch.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill in the art is considered by the courts to discover the optimum range of the height for a metal dish for an outdoor musical instrument, in view of the holdings of the courts.
Regarding claim 13, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 1, and Zieak teaches wherein a circumferential edge of the metal dish is rounded (as shown in the image).
Regarding claim 18, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 1, and Cooke teaches the limitation wherein the support post comprises a base plate at a lower end (as shown in figure 2).
Regarding claim 19, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 18, wherein the base plate is attached to one of the following: (i) an in-ground post (capable of the limitation, because of the bolts on the base); or (ii) a portable stand 204, the portable stand having a diameter that is greater than the diameter of the base plate (larger diameter, as shown).
Regarding claim 20, the combination of Cooke and Zieak teach the outdoor musical instrument of claim 18, wherein the base plate is attached to an outdoor surface (column 4, lines 1-3).
Regarding claim 21, the combination of Cooke and Zieak teaches an outdoor arrangement of musical instruments, each of which is in accordance with claim 1, comprising at least first and second musical instruments, wherein the metal (disc) of the first musical instrument has a first diameter and the metal (disc) of the second musical instrument has a second diameter, the second diameter being different from first diameter, and wherein the note produced by the second musical instrument is different from the note produced by the first musical instrument (column 4, lines 8-15). It is considered obvious he limitations in Cooke regarding the size of the disc musical instruments, may be applied to dish musical instruments.  
Regarding claim 22, the combination of Cooke and Zieak teaches the outdoor arrangement of musical instruments of claim 21, and Cooke teaches further comprising a third musical instrument, wherein the metal disc of the third musical instrument has a third diameter, the third diameter being different from both the first diameter and the second diameter, and wherein the note produced by the third musical instrument is different from the notes produced by both the first musical instrument and the second musical instrument (column 4, lines 8-15).  It is considered obvious he limitations in Cooke regarding the size of the disc musical instruments, may be applied to dish musical instruments.
Claims 14-17 are rejected under 35 U.S.C. 103 as being obvious over Cooke and Zieak as applied to claim 6 above, and further in view of Cooke 2 (U. S. Patent 10,650,793). 
(1) Regarding claim 7, the combination of Cooke and Zieak teach teaches the outdoor musical instrument of claim 1.  
(2) The combination of Cooke and Zieak does not teach wherein the support post comprises a plate that extends radially below the metal dish, and wherein the mallet is attached to the plate.
(3) Cooke 2 teaches a related outdoor musical instrument including the limitation wherein the support post comprises a plate that extends radially below the instrument body, and wherein the mallet is attached to the plate.  The radially extending plate is motivated to provide a place to hang a mallet.
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be modified in view of Cooke 2 wherein the support post comprises a plate that extends radially below the metal dish, and wherein the mallet is attached to the plate.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide a place to hang a mallet, taught by Cooke 2.
(1) Regarding claim 15, Cooke and Zieak teach the outdoor musical instrument of claim 1. 
(2) The combination of Cooke and Zieak does not teach wherein the support post is curved so that a front face of the support post has a convex portion and a concave portion.
(3) Cooke 2 teaches a related outdoor musical instrument wherein the support post is curved so that a front face of the support post has a convex portion and a concave portion (as shown in figure 5).
(4) The outdoor musical instrument according to the combination of Cooke and Zieak may be modified in view of Cooke 2 wherein the support post is curved so that a front face of the support post has a convex portion and a concave portion.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of design choice to select a known design for the shape of the support post.
Regarding claim 16, the combination of Cooke, Zieak and Cooke 2 teach the outdoor musical instrument of claim 15, Cooke 2 teaches the limitation wherein the support post comprises a plate (as shown in figure 5) that extends from the concave portion and radially below the musical instrument. It considered obvious to use this structure with an outdoor instrument where the percussion part is a dish.
Regarding claim 17, the combination of Cooke, Zieak and Cooke 1 teach the outdoor musical instrument of claim 16, and Cooke 2 teaches wherein the mallet is attached to the plate.
Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable for the outdoor musical instrument of claim 1, wherein the metal dish is mounted to the top of the support post by a threaded fastener that passes, in descending order, through (i) a non-metal washer, (ii) an aperture of the metal dish, (iii) an aperture of the non-metal isolator, and into (iv) a coupling nut positioned within the support post. 
Cooke teaches a threaded fastener 6 that descend through the resonant discs, through a spacer 11 and through a mounting plate, an into a bolt that secures the disc via the bolt from the bottom, rather than mounting directly into a coupling nut positioned within the support post.
Claims 7 is considered to be non-obvious with respect to the closest related prior art.
Claim 8 is allowable for dependence on the allowable dependent claim 7 and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 16, 2022